DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claim 3, canceled claims 4, 6, 7, 10, and 11, and added claim 13. Claims 1-3, 5, 8, 9, 12, and 13 are pending. Claims 1 and 2 are withdrawn from consideration.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further search and consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.
The amendments to the claims have necessitated new rejections under 103 over previously cited Ellem et al. (WO 2015/061833) and Helsen et al. (“RELEASE OF METALS DURING THE PYROLYSIS OF PRESERVATIVE IMPREGNATED WOOD”), and in further view of newly cited Nagel et al. (US 2004/0005461). See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/11/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Therefore, the 112(b) rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See the 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 2/11/2022, with respect to the 103 rejections have been fully considered, but they are not persuasive.  
	Applicant has argued that the combined teachings of Ellem, Helsen, and Shibata do not suggest the invention of amended claim 3. This argument is moot, as the new 103 rejections, necessitated by amendment, are made over the combination of Ellem, Nagle and Helsen, and NOT the previous combination of Ellem, Helsen, and Shibata. See 103 rejections below for details.

	Applicant has argued that “the rotary kiln furnace of Shibata is a different pyrolysis option to the Ellem pyrolysis reactor. This argument is moot, as Shibata is no longer relied upon in the new 103 rejections, necessitated by amendment. See 103 rejections below for details.
	Regardless, Examiner notes that this argument is unpersuasive. Shibata was relied upon mainly to indicate that pyrolysis of a certain type of material is known in the art. That Shibata might use a different pyrolysis method/apparatus than primary reference Ellem is irrelevant. Generally, a teaching that is possible to pyrolyze a particular feed material would give one of ordinary skill in the art a reasonable expectation that said particular feed material can be successfully pyrolyzed using a wide array of pyrolysis methods/apparatus. Thus, Shibata’s teachings regarding the pyrolysis of certain materials would suggest to one of ordinary skill in the art that said certain materials could be pyrolyzed in other pyrolysis processes apparatus, e.g. that of Ellem.

	Applicant has argued that neither Ellem nor Shibata explicitly teach pyrolyzing engineered timber wastes. This argument is moot, as the new rejections, necessitated by amendment, rely on newly cited reference Nagle to teach pyrolysis of the claimed “engineered timber wastes”. Said new rejections no longer rely on Shibata. See 103 rejections below for details.
	Examiner notes that the claimed “engineered timber wastes” are not as narrowly defined in claim 3 as it would seem Applicant intends for them to be. See 112(b) rejection of claim 3 below for details. Regardless, to expedite prosecution, Examiner has, for the purposes of examination only, limited the scope of the “engineered timber wastes” so as to be commensurate in scope with Applicant’s perceived intentions. The Nagle reference teaches, or at least strongly suggests, pyrolysis of engineered timber wastes commensurate in scope with the engineered timber wastes envisioned by Applicant. See 103 rejections below for details.

	Applicant has argued that claim 3 is allowable over the prior art of record because Helsen, which is relied upon to teach deportation of heavy metals to solid residue (i.e. char), does not teach a method that deports all of the metal/metalloid contaminates in wood wastes into a solid carbon-containing product, as is alleged required in claim 3. Examiner finds this argument unpersuasive.
	At present, claim 3 requires “(e) controlling the time-temperature profile within the reaction chamber to ensure that… (ii) the heavy metal contaminants in the wood wastes are deported to the solid carbon-containing product, controlling the time-temperature profile so that a gas exit temperature at the gas outlet is less than 100°C so that heavy metal contaminants in the wood wastes are not present in the gas product,” (emphasis added). Thus, claim 3 does recite a limitation requiring that “heavy metal contaminants in the wood wastes are not present in the gas product”. 
However, in its present form, this limitation does NOT require that all heavy metal contaminates in the wood wastes are not present in the gas product. Said limitation only requires that heavy metal contaminates which are present in the wood wastes are not present in the gas product, i.e. that a portion of the heavy metal contaminates which are present in the wood wastes are not present in the gas product. Thus, this limitation allows for a fraction (i.e. a portion) of heavy metal contaminates in the wood wastes to be present in the gas product.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, in present claim 3, the recited limitations concerning the deportation of heavy metal to the solid product, and the absence of heavy metal contaminate in the gas product, are satisfied by a process wherein a portion of heavy metal contaminates are deported to the solid products, and wherein a portion of said heavy metal contaminates are present in the gas product.
As detailed in the 103 rejections below, “Helsen teaches a method for pyrolysing wood particles containing chromated copper arsenate (CCA) (Title, abstract, Introduction), wherein the pyrolysis yields a solid carbon-containing product (residue) to which a large percentage of the CCA is deported, i.e. the pyrolysis of said wood particles can be carried out with a negligible release of copper and chromium to the gas phase and a minimal release of arsenic (Results and Discussion, Figures 1-3, Conclusions).” Therefore, Helsen suggests that pyrolysis can be used to generate a char product and a gaseous product from heavy metal contaminated (i.e. CCA contaminated) wood wastes, wherein a majority of heavy metal contaminates in the form of copper, chromium, and arsenic, are deported to the solid product, and thus, said deported heavy metal contaminates (i.e. the portion of the heavy metal contaminates that has been deported to the solid product), which were present in the wood wastes, are not present in the gaseous product. 
In view of the forgoing, Examiner maintains that Helsen suggests the limitations of claim 3 requiring “(e) controlling the time-temperature profile within the reaction chamber to ensure that… (ii) the heavy metal contaminants in the wood wastes are deported to the solid carbon-containing product, controlling the time-temperature profile so that a gas exit temperature at the gas outlet is less than 100°C so that heavy metal contaminants in the wood wastes are not present in the gas product.”
In interest of expediting prosecution and further supporting his position regarding Helsen, Examiner notes that Applicant’s disclosure does not appear to support an embodiment wherein ALL heavy metal contaminates are deported to the solid product. While Applicant’s Table 12 does indicate that the vast majority of type 1 and 2 metals are deported to the solid product (char), said table indicates that a portion of said metals end up in the gaseous product. Furthermore, Applicant’s Tables 6-8 indicates that heavy metals, including an amount of both Arsenic and Chromium, are present in the gaseous pyrolysis products.
Examiner notes that the concentrations of arsenic, and to a greater extent chromium, listed in Table 6 appear to be quite significant relative the concentrations of most other heavy metals listed therein. Applicant’s Table 6 indicates that chromium and arsenic are respectively the second and third most abundant heavy metals in the gaseous product. However, based on the data provided in Applicant’s disclosure, Examiner was unable to determine what percentages of chromium and arsenic were deported to the gaseous product or the solid product. Thus, Examiner cannot at this time make a proper comparison between the Helsen and the Applicant’s process as disclosed in the specification.

Applicant has argued that the process of amended claim 3 ensures that all contaminates are processed in a single reactor, and that amended claim 3 do not need downstream processing steps to remove remaining contaminates in a gas product of the reactor, as would be required by Helsen. Examiner finds this argument unpersuasive.
There is nothing in claim 3 at present which excludes the use of a downstream processing step, nor is there anything in claim 3 that requires that all contaminates are processed (i.e. captured and/or neutralized) in a single reactor. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If this argument is to be interpreted as an allegation that Applicant’s claim 3 yields unexpected results, said argument remains unpersuasive. The allegations that claim 3 yields certain unexpected benefits over the prior art are not supported by objective evidence. It is noted that Attorney arguments cannot take the place of evidence (see MPEP 716.01(II)). Furthermore, said allegations are not commensurate in scope with claim 3, at least because claim 3 does not require heavy metal contaminates be completely absent from the gaseous pyrolysis product, as would be required by a method which achieves the alleged unexpected advantages. In order to be persuasive, allegations of unexpected results must be commensurate in scope with the claims (see MPEP 716.01 and 716.02(d)) and be supported by objective evidence (see MPEP 716.02(a)). 
In view of the forgoing, Examiner maintains that claim 3 is suggested (rendered obvious) by the combination of Ellem, Helsen, and Shibata. 

Applicant has argued that dependent claims 5, 8, 9, 12, and 13 are allowable for the same alleged reasons as intendent claim 3. However, as discussed above and in the 103 rejections below. Claim 3 is not allowable at this time. Therefore, this argument is moot. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “assembly for moving feed material” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “assembly for moving the feed material” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “for moving the feed material through the reaction chamber from the upstream end towards the downstream end” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3, 5, 8, 9, 12, and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The converter 3 also comprises an assembly that forces feed material continuously forwardly in the reaction chamber 5 from the upstream end 7 towards the downstream end 9. The assembly comprises three parallel rotatable shafts 17 and screw feeders 19 on the shaft,” (Page 18 Lines 9-15). 
Accordingly, the claimed “assembly for moving the feed material” has been interpreted as a screw feeder, as well as equivalents thereof.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8, 9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “solid feed material consisting of wood wastes in the form of engineered timber wastes that contain contaminants as a part of the wood wastes, the contaminants including heavy metals contaminants and organic materials contaminants in the form of at least one selected from a group consisting of resins, glues, and paints,” in lines 2-6.
	In Examiner’s view, a blend of timber wood wastes (e.g. saw dust, comminuted wood, etc.), organic waste in the form of resins, glues, and paints (e.g. plastic particles), and heavy metals would constitute “wood wastes in the form of engineered timber wastes that contain contaminants as a part of the wood wastes, the contaminants including heavy metals contaminants and organic materials contaminants in the form of at least one selected from a group consisting of resins, glues, and paints”.
 	Said blend would constitute wood wastes in that it comprises wood waste material. Said blend would constitute wood wastes in the form of engineered timber wastes, in that: 1) the wood portion of said waste is “engineered” in that it has been formed as a result of an artificial process and comprises timber waste (e.g. saw dust, comminuted wood, etc.); and/or 2) the blend itself has been “engineered”, i.e. formed as a result of an artificial process, and comprises timber waste (e.g. saw dust, comminuted wood, etc.).
However, based on the prosecution history and on Applicant’s arguments, it seems that Applicant would not share in Examiner’s view of what nature of wood waste would qualify as the claimed “wood wastes in the form of engineered timber wastes”. However, Examiner sees no good reason as to why the aforementioned blend would not qualify as the claimed engineered wood waste.
In view of the above, there is a lack of clarity concerning what is or is not a wood waste in the form of engineered timber wastes. In particular, it is unclear what is required of the wood waste for it to be considered an “engineered timber waste as claimed.
Based on newly added claim 13, seems that with the term “engineered timber wastes”, Applicant is referring to manufactured composite construction materials which contain wood, an organic material in the form of a glue, resin, or paint, and a heavy metal, wherein such manufactured composite construction materials include plywood, particle board, fiberboard and the like. Therefore, for the purposes of examination, the claimed “solid feed material consisting of wood wastes in the form of engineered timber wastes,” has been interpreted as being --manufactured composite construction materials which contain wood, an organic material in the form of a glue, resin, or paint, and a heavy metal--.
Applicant should amend claim 3 to clarify the scope of the “wood wastes in the form of engineered timber wastes” as appropriate
Claims 5, 6, 9, and 12 are rejected due to their dependency on indefinite claim 3.
	Claim 13 recites dependency on withdrawn apparatus claim 1. Claim 13 is a method claim. Thus, claim 13 is presumably intended to be a dependent of independent method claim 3.
	Claim 13 has been treated as a dependent of claim 3 for the purposes of examination.
	Applicant should amend claim 13 to fix the dependency thereof as appropriate.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellem et al. (WO 2015/061833), hereafter referred to as Ellem, in view of Nagel et al. (US 2004/0005461), hereafter referred to as Nagle, and Helsen et al. (“RELEASE OF METALS DURING THE PYROLYSIS OF PRESERVATIVE IMPREGNATED WOOD”), hereafter referred to as Helsen.
With regard to claims 3 and 13: Ellem teaches a method for processing solid feed material, such as wood wastes (forestry products including mill residues such as wood shavings), and producing valuable products, e.g. char products, liquid oil products, etc. (abstract, Page 1 Lines 1-20 and 28-37).
Ellem teaches carrying out the method in a continuous converter apparatus including a reactor chamber 5, an inlet 41 for supplying feed material to an upstream end 7 of the reaction chamber 5, an assembly (screw feeders) 17/19 for moving feed material though the reaction chamber 5 from the upstream end 7 towards a downstream end 9 of the reaction chamber 5, a plurality of outlets 13, 15, and 35 for discharging products from the reaction chamber 5, with the converter being a sealed system, i.e. a system which forms gas seals at the inlet and outlet (Abstract, Figure 7, Pages 23-24), the method comprising steps of:
(a) Supplying the solid feed material (biomass/organic feed material) to the inlet 41 of the reaction chamber 5 (Figure 7, Page 23); wherein the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in Ellem are typically in particulate form.
 (b) Moving the feed material through the reaction chamber 5 from the inlet 41, at the upstream end 7 of the chamber 5, to a downstream end 9 of the chamber 5, and exposing the feed material to a time-temperature profile (i.e. a “required temperature profile and residence time”) within the chamber 5 that dries and pyrolyzes the feed material and releases water vapor phase and a volatile products gas phase (e.g. oil vapor) from the feed material as the feed material moves through the chamber 5, with the temperature profile including a plurality of zones  (Claim 14, step (b); Figures 7 and 11; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Page 30 Lines 15-18; Claim 18); The temperature profile in the reaction chamber 5 including a plurality of zones successively along the length of the chamber 5 (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14), the zones including:
(i) Zone 1 (Zone 2 of Ellem) in the form of a drying zone (water vaporization zone) for drying the feed material with 150 °C being an upper temperature limit of the zone (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14);
(ii) Zone 2 (Zone 3 in Ellem), in the form of a pre-heating zone (i.e. an oil condensation and organic material decomposition zone) for heating the feed material to a temperature that is suitable for the thermo-chemical reactions required in the next zone, with a temperature of “Tx” being an upper temperature limit of the zone, wherein Tx is somewhere above 150 °C and somewhere below 600 °C (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14); and
(iii) Zone 3 (Zone 4 in Ellem), in the form of a thermo-chemical reaction zone (i.e. an oil volatilization and further organic material decomposition zone) for thermally decomposing the feed material and producing a solid carbon-containing char product and gas, wherein 600 °C is an upper temperature limit of zone 3 (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).
(c) moving a water vapor phase and the volatile products gas phase produced in step (b) through the reaction chamber 5 in a direction counter to that of the feed material so that at least a part of the water vapor phase and condensable components of the volatile products gas phase condense in a cooler upstream section of the reaction chamber 5 and form liquid water and liquid oil (i.e. the feed materails moves sequentially through five zones, zones 1-5, starting with zone 1 and ending with zone 5, the water vapor phase is formed in zone 2 and condensed in upstream zone 1, and the volatile products gas phase is formed in zone 4 and condensed into oil in upstream zone 3), at least the liquid oil being carried forward in the reaction chamber 5 by the feed material to a higher temperature region of the reaction chamber 5 and being progressively volatilized and cracked to a non-condensable gas (Claim 14, step (c); Figures 7 and 11; Page 6 Lines 12-20; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Claim 18).
(d) discharging (i) a gas product from a gas outlet 35 of the chamber 5 and (ii) a dried and pyrolysed solid carbon-containing product (char) from a separate outlet 35 of the chamber 5, i.e. the solid carbon-containing product is discharged via outlet 15 and the gas product is discharged via outlet 35 (Figures 7 and 11; Page 4 Lines 21-27; Page 7 Lines 4-19; Page 23 Lines 1-15; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Claim 18; Claim 14, step (d)).
Ellem is silent to the method being used to process a solid feed material consisting of wood wastes in the form of engineered timber wastes that contains contaminates as part of the wood waste, wherein the contaminates include heavy metals contaminates and organic materials contaminates in the form of at least one selected from a group consisting of resins, glues, and paints, nor does Ellem teach controlling the time temperature profile within the reaction chamber to ensures (i) the organic material contaminates in the wood wastes are decomposed and are incorporated into useful products, and (ii) the heavy metal contaminates in the wood wastes are deported to the solid carbon-containing product.
However, Ellem teaches that the method may be used to process a variety of organic feed materails including biomass, peat, coal, oil shale/sands, plastic waste materials, and blends of these materials (Page 1). Ellem teaches that biomass feed materials may include “by way of example, forestry products (including mill residues such as wood shavings), agricultural products, biomass produced in aquatic environments such as algae, agricultural residues such as straw, olive pits and nut shells, animal wastes , municipal and industrial residues” (Page 1 Lines 28-36; emphasis added). From these teachings, a person having ordinary skill in the art would have a reasonable expectation that Ellem could be used to process organic materials other than those explicitly mentioned in Ellem’s disclosure. 
Furthermore, it is known in the art to pyrolyze engineered wood wastes such as plywood. For example, Nagle teaches a method of pyrolysing (carbonizing) engineered wood wastes, i.e. fabricated wood-based materials, such as wood composition board (abstract), wherein the engineered wood wastes may be wood composition boards such as plywood, particleboard, and fiberboard (paragraph [0066]). Nagle teaches that the such engineered wood wastes include thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde (paragraph [0066]). Said thermoset adhesive binders are well understood to be resins. Thus, it is understood that said engineered wood wastes contain organic “contaminates” in the form of a resin, i.e. a thermoset adhesive binder such as urea-formaldehyde or phenol-formaldehyde. In view of the forgoing teachings by Nagle, a person having ordinary skill in the art would have a reasonable expectation engineered wood wastes such as plywood, fiberboard, particle board, and the like, could be pyrolysed in numerous other pyrolysis methods (i.e. besides that of Nagle), including but not limited to the method of Ellem. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem in view of Nagle by using the method of Ellem to process (i.e. pyrolyze) a solid feed material consisting of wood wastes in the form of engineered timber wastes (i.e. plywood, particleboard, and/or fiberboard) that contain organic material contaminates as part of the wood waste, wherein the organic material contaminates are in the form of at least resins (i.e. thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde), in order to obtain a practicably functional method of pyrolysing an organic material to obtain pyrolysis products, e.g. char, therefrom.
Modified Ellem does not explicitly teach controlling the time temperature profile within the reaction chamber to ensure (i) the organic material contaminates (resin) in the wood wastes are decomposed and are incorporated into useful products.
However, a person having ordinary skill in the art would recognize that, like the wood, said organic material contaminates (resins), by virtue of being organic, can be pyrolysed into pyrolysis products.
In making the above described modification of Ellem in view of Nagle, it would have been obvious to one of ordinary skill in the art to further modify Ellem such that the time-temperature profile thereof were controlled to ensure that (i) the organic contaminates (resins, i.e. thermoset adhesive binders such as urea-formaldehyde or phenol-formaldehyde) would be decomposed (e.g. by pyrolysis) and their decomposed forms be incorporated into the pyrolysis products, in order to ensure that the method is capable of successfully processing the feed consisting of wood wastes in the form of engineered timber wastes (i.e. plywood, particleboard, and/or fiberboard) to obtain pyrolysis products, e.g. char, therefrom.
Modified Ellem remains silent to the engineered timber wastes, i.e. plywood, particleboard, and/or fiberboard, containing heavy metal contaminates. Modified Ellem also remains silent to controlling the time temperature profile within the reaction chamber to ensure (ii) the heavy metal contaminates in the wood wastes are deported to the solid carbon-containing product.
However, it is well known in the art to form engineered timber, i.e. plywood, particleboard, and/or fiberboard, that has been treated with heavy metals. In particular, it is well known in the art to treat engineered timber such as plywood with chromated copper arsenate (CCA) as a preservative. For example, Nagle teaches that wood-based material that are impregnated chromated copper arsenate (CCA) can be carbonized (paragraph [0084]). In view of Nagle, a person having ordinary skill in the art would have a reasonable expectation that engineered timber (i.e. plywood, particleboard, and/or fiberboard) which has been impregnated with heavy metals (i.e. chrome, copper, and arsenic from CCA) could be successfully pyrolysized into pyrolysis products.
Furthermore, it is known in the art to pyrolyze CCA containing wood. For example, Helsen teaches a method for pyrolysing wood particles containing chromated copper arsenate (CCA) (Title, abstract, Introduction), wherein the pyrolysis yields a solid carbon-containing product (residue) to which a large percentage of the CCA is deported, i.e. the pyrolysis of said wood particles can be carried out with a negligible release of copper and chromium to the gas phase and a minimal release of arsenic (Results and Discussion, Figures 1-3, Conclusions). It is understood that copper, chromium, and arsenic are all heavy metals. Furthermore, Helsen teaches that burning CCA treated wood may cause a non-negligible pollution due to the release of the metals (copper, chromium and arsenic) in the flue gas, and that is desirable to pyrolyze such CCA treated wood in a way which maximizes the fraction arsenic remaining in the solid-carbon containing product upon a maximal reduction in mass of the wood (Introduction). Thus, a person having ordinary skill in the art would recognize deportation of heavy metals in CCA treated timber to the solid carbon-containing process as advantageous, i.e. to prevent pollution by vaporized metals. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem in view of Nagle and Helsen by adapting the method of Ellem to treat engineered timber wastes (i.e. plywood, particleboard, and/or fiberboard) containing heavy metal contaminates, i.e. CCA, by adapting the method such that the time temperature profile within the pyrolysis chamber were controlled to ensure (ii) heavy metal contaminates in the engineered timber wastes are deported to the solid carbon-containing product, in order to treat heavy metal contaminated wood while preventing or minimizing pollution via vaporized metals contained in the gas phase.
 Modified Ellem teaches controlling the time temperature profile of such that the temperature of a first zone (Zone 1: Water condensation) is less than 100 °C such that water vapor formed in the chamber is condensed in the first zone and removed from the chamber as liquid water (Ellem: Figures 7 and 11, Pages 19). In modified Ellem, the non-condensable gas is discharged from the first zone, as is made particularly clear from Figure 11 (Ellem: Figures 7, 8, and 11, Pages 19). Figures 7 and 8 also indicate that the gas outlet 35 is in the first zone, as they depict the gas outlet at the very most upstream portion of the reaction chamber 5, even upstream of the inlet 41. Thus, it is clear that the gas outlet 35 is in the first zone (Zone 1: Water condensation). Because the first zone (Zone 1: Water condensation) is maintained at a temperature below 100 °C and is capable of condensing water vapor into water, it is clear that the gas/vapor phase in the first zone is cooled to a temperature below 100 °C. Because the gas product is discharged from the gas outlet 35 in the first zone, which is maintained at a temperature below 100 °C, it is clear that the method of modified Ellem includes controlling the time temperature profiled so that a gas exit temperature at the gas outlet 35 is less than 100 °C.
Modified Ellem does not teach controlling the time temperature profiled so that a gas exit temperature at the gas outlet 35 is less than 100 °C for the express purpose of ensuring that heavy metal contaminate in the wood wastes are not present in the gas product. However, as discussed above, the method of modified Ellem, and indeed that of base Ellem, comprise a step of controlling the time temperature profile as such. Because the method of Ellem comprises controlling the time temperature profile in the claimed manner, said method would necessarily result in any heavy metal contaminates in the wood wastes (i.e. such as those in Ellem modified in view of Helsen as discussed above) not being present in the gas product. Because the control of the time temperature profile of modified Ellem would necessarily result in any heavy metal contaminates in the wood wastes not being present in the gas product, said method satisfies the claim language regarding such a result, regardless of whether or not such a result was expressly taught or contemplated by Ellem (see MPEP 2112 I and II).
Modified Ellem does not explicitly teach that the sealed system contains contaminates in wood wastes during processing in the converter. 
However, as discussed above, the converter is a sealed system i.e. a system which forms gas seals at the inlet and outlet (Abstract, Figure 7, Pages 23-24). Therefore, the system of modified Ellem will necessarily contain any contaminates in the wood wastes during processing, at least in the sense that any vaporized contaminates would be unable to leave the converter via the inlet or the outlet.
Modified Ellem does not explicitly teach that the wood wastes have a size of less than 25 mm. 
However, as discussed above, modified Ellem teaches that the method is used to process fine materails, typically having sizes less than 35 mm. The claimed particle size range of less than 25 mm lies entirely within the taught range. Thus, a person having ordinary skill in the art would expect the claimed range to be workable. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 25 mm in size, in order to pyrolyze said particles with predictable success. 
Modified Ellem is silent to the moisture in the feed material being less than 20 wt.% of the total mass of the feed material.
However, it is well understood that feed moisture content is a result effective variable in pyrolysis. In particular it is understood that feed with higher moisture contents will require more energy to pyrolyze. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by optimizing the feed moisture content, such that the feed comprises 20 wt.% moisture or less, in order to obtain an energy efficient pyrolysis method. 
Modified Ellem does not explicitly teach that the inlet temperature for the drying zone, Zone I (Zone 2 of Ellem), is 60-80 °C. 
However, in modified Ellem, the drying zone (Zone 2 of Ellem) is operated at a temperature of 100-150 °C and is positioned immediately adjacent to a condensation zone (Zone 1 of Ellem), which is operated at a temperature of less than 100 °C, wherein the outlet of the condensation zone is adjacent the inlet of the drying zone (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14). 60-80 °C is less than 100 °C. Thus, a person having ordinary skill in the art would recognize that the condensation zone could be successfully operated in accordance with the teachings of Ellem at a temperature in the range of 60-80 °C. Furthermore, Ellem teaches that “there are overlap regions between the respective zones shown in the Figure [Figure 11],” (Ellem: Page 28 Lines 8-10). Therefore, a person having ordinary skill in the art would recognize that: 1) the boundary between the condensation zone (Zone 1 of Ellem) and the drying zone (Zone 2 of Ellem) is not rigidly defined, and/or 2) that the drying zone could operate such that the inlet temperature thereof was inside the normal operating temperature range of the condensation zone, i.e. such that the inlet temperature were below 100 °C. In view of the forgoing, a person having ordinary skill in the art would have a reasonable expectation that the drying zone of Ellem could be successfully operated with an inlet temperature of 60-80 °C without destroying the function thereof.
In addition, it is well understood that temperature is an important result effective variable in condensation, drying (evaporation), and pyrolysis. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by optimizing the temperature conditions within the drying zone, i.e. such that the inlet temperature of the drying zone, Zone 1 (Zone 2 in Ellem), were 60-80 °C, in order to obtain a method wherein Zone 1 (Zone 2 in Ellem) successfully functions as a drying zone having an overlap at the inlet end thereof with the condensation zone (Zone 1 in Ellem), which operates at a temperatures below 100 °C.
Modified Ellem is silent to the upper temperature limit of the preheating zone (zone 2) being 250-300 °C.
However, as discussed above, in modified Ellem, the upper temperature limit of the preheating zone, Zone 2 (Zone 3 in Ellem), is a temperature “Tx” wherein Tx is somewhere above 150 °C and somewhere below 600 °C (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14). Because the claimed upper temperature limit of 250-300 °C is situated above 150 °C and below 600 °C a person having ordinary skill in the art would expect that a temperature in the range of 250-300 °C would be suitable for Tx. Furthermore, it is well understood that temperature is an important result effective variable in pyrolysis. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify Ellem by optimizing the upper temperature limit (Tx) of the preheating zone to be in the range of 250-300 °C, in order to obtain a method wherein the preheating zone successfully preheats material passing therethrough on its way to the thermo-chemical reaction zone. 
With regard to claim 5: Modified Ellem teaches that the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in modified Ellem are typically in particulate form.
Modified Ellem does not explicitly teach that less than 15 wt. % of the total mass of the wood wastes have a particle size of  less than 1 mm.
However, as discussed above, modified Ellem teaches that the method is used to process fine materails, typically having sizes less than 35 mm. The claimed particle size of less than 1 mm lies entirely within the taught range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). A person having ordinary skill in the art would expect the method of Ellem to be workable when processing wood wastes having any wt.% of 1 mm particles, as wood wastes comprising any wt.% of less than 1 mm particles can still lie with the taught range of 35 mm, i.e. so long as the balance of non-less-than 1 mm particles are less than 35 mm in size.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 35 mm in size, wherein less than 15 wt.% of said wood waste is in less than 1 mm particles, in order to pyrolyze said particles with predictable success. 
With regard to claim 8:  In modified Ellem, “the method may include condensing water vapor from the gas product outside the chamber and forming a liquid water product,” (Ellem: Page 12 Lines 24-28).
With regard to claim 9: In modified Ellem, the method includes maintaining a required temperature profile in the reaction chamber 5 by supplying an oxygen-containing gas, such as air, to the reaction chamber and at least partially combusting combustible gases in the reaction chamber (Ellem: Page 28 Line 17-Page 29 Line 15).
With regard to claim 12: The method of modified Ellem includes supplying the oxygen-containing gas, such as air, to the reaction chamber in Zone 3 (Zone 4 in Ellem), whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas, and wherein whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772